Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [March 1784?]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin



ce Lundy [March, 1784?]

Pardon Mon Illustre Docteur Si je ne vous ai pas envoyé plutôt La note Sur L’auteur de cette espece de Fourneau où on met le feu par dessus et où la flamme descend et remonte ensuite par un Tuyau de façon qu’on ne voit pas Sans étonnement la fumée Se precipiter en bas et passer ensuite dans le tuyau qui Sert à L’emporter. J’ai été Si occupé depuis Jeudy que bien malgré moi je n’ai pu remplir ma Promesse.
Lauteur de cette espece de Poële est feu M Dalesme reçu à lAcadémie en 1699 et mort en 1727 il a certainement presenté cette espece de Poele à lAcadémie avant 1686 cependant Je n’en

ai point trouvé de description dans ce qu’on appelle nos anciens mémoires et il n’y en est pas même fait mention autrement que par ce que M De la Hire en dit page 692 du Tome 10me de ces anciens mémoires. Mais vous en trouverez la description dans la Collection Académique Tom 1r pag 309 Sous le titre à ce que je crois de Machine pour Consumer la fumée. Au reste vous Savez mon Illustre Docteur que les fours de nos fayenciers Sont échauffés de cette manière on met les buches et le feu dans une espece de berceau fait avec des barres de fer et la fumee et la flamme Se precipitent en dessous et vont passer dans le four &c.
Je Suis désolé Mon Illustre Docteur de ne pouvoir avoir Lhonneur de diner avec vous Jeudy avec Me Le Roy mais nous avons un Engagement qui nous prive de ce plaisir là. Nous Esperons bien que vous voudrez bien nous donner Notre revanche.
Permettez vous que Je vous demande Si M. Barclay votre Consul général dans le Royaume a recu enfin des ordres pour nommer des Consuls particuliers dans Nos villes de commerce et dans les differrentes parties de L’Europe. Parceque Je vous demanderois votre recommandation aupres de lui pour un M. De la Porte qui mest fort recommande et qui a une tres bonne maison de commerce à L’ile de Ténériffe il Souhaiteroit beaucoup davoir Lhonneur d’y etre Le Consul de Messieurs Les Americains.
Vous m’aviez promis Mon Illustre Docteur une certaine Gazette angloise où il est question de ce barbier Juif qu’on a payé

pour monter dans un ballon. Adieu Mon Illustre Docteur Vous Savez combien Je vous suis passionnement attache pour la vie

Le Roy

